DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said separate single teeing area” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “teeing areas” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (7651404) in view of Nunez-Aguilera (20150314187).

 	Regarding claim 1, Larson (Figures 1-3) teaches a golf course for playing a game of golf comprising: a first hole grouping consisting essentially of: a single tee-off location (Fig. 1, Part no. 38) that corresponds to a single fairway (40), wherein said single tee-off location and said single fairway both correspond to a single putting green (42) having one cup (Col. 3, Lines 12-18), said cup being configured to receive a golf ball, wherein said single fairway is adjacent to and disposed between said single tee-off location and said putting green such that a golf ball can be directed along said single fairway from said single tee-off location toward said cup within said putting green, and wherein every said single tee-off location is an indeterminate unique distance from its corresponding said putting green (See fig. 1) (Col. 3, Lines 12-18); and at least one additional separate hole grouping, wherein each said at least one additional separate hole grouping comprises: a separate single tee-off location that corresponds to a separate single fairway (See fig. 1) (Col. 3, Lines 12-18), wherein said separate single tee-off location and said separate single fairway both correspond to a separate putting green having one cup (See fig. 1) (Col. 3, Lines 12-18), said cup being configured to receive a golf ball, wherein said separate single fairways of each at least one additional separate hole grouping are adjacent to and disposed between their corresponding said separate single tee-off location and their corresponding said separate putting green such that a golf ball can be directed along said separate single fairways from their corresponding said separate single tee-off location toward said cup within their corresponding said separate single putting green (See fig. 1) (Col. 3, Lines 12-18), and wherein every said separate single tee-off location of each at least one additional separate hole grouping is its own indeterminate unique distance from its corresponding said separate single set of putting greens (See fig. 1) (Col. 3, Lines 12-18). 
 	Larson does not teach said fairway correspond to a single set of putting greens collectively having at least three cups, each cup being configured to receive a golf ball, a golf ball can be directed along said single fairway from said single tee-off location toward any of said at least three cups within said single set of putting greens, said separate tee-off location and said separate fairway both correspond to a separate single set of putting greens collectively having at least one cup. 
 	Nunez (Figures 1-12) teaches said fairway correspond to a single set of putting greens collectively having at least three cups (Para. 0054, 0066) (See figures 1 and 6), each cup being configured to receive a golf ball, a golf ball can be directed along said single fairway from said single tee-off location toward any of said at least three cups within said single set of putting greens, said separate tee-off location and said separate fairway both correspond to a separate single set of putting greens collectively having at least one cup (Para. 0054, 0066).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Larson with said fairway correspond to a single set of putting greens collectively having at least three cups as taught by Nunez as a means of simple substitution of one known element (a golf course hole comprising a putting green) for another (a golf course hole comprising a single set of putting greens collectively having at least three cups) to obtain predictable results (a golf course hole to be played by a player to enhance skill and enjoyment) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))(Nunez: Col. 3, Lines 12-18; Col. 5, Lines 54-58) (Nunez: Para. 0054, 0066; See figures 1 and 6).

  
	Regarding claim 28, Larson (Figures 1-3) teaches said at least one additional separate hole grouping inherently having a length, and at least one other separate hole grouping of said at least one additional separate hole groupings inherently having a length (though specific lengths are not disclosed), each hole grouping having different lengths (See Larson: Fig. 1; Col. 3, Lines 16-31).
 	The modified Larson does not teach the maximum length of at least one said at least one additional separate hole grouping is twice as long as the maximum length of at least one other separate hole grouping of said at least one additional separate hole groupings.  
 	It is noted that the claim recitation of “the maximum length of at least one said at least one additional separate hole grouping is twice as long as the maximum length of at least one other separate hole grouping of said at least one additional separate hole groupings” is directed to the lengths of different hole groupings. The prior art of Larson teaches each hole grouping having different lengths (Larson: Col. 3, Lines 16-31). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Larson with the maximum length of at least one said at least one additional separate hole grouping is twice as long as the maximum length of at least one other separate hole grouping of said at least one additional separate hole groupings as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

  Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Nunez-Aguilera, further in view of Taniguchi (5076586).

	Regarding claim 4, the modified Larson (Figures 1-3) teaches a golf course for playing a game of golf comprising: a first hole grouping consisting essentially of: a single tee-off location (Fig. 1, Part no. 38) that corresponds to a single fairway (40), wherein said single tee-off location and said single fairway both correspond to a single putting green (42) having one cup (Col. 3, Lines 12-18).
 	The modified Larson does not teach one of said single set of putting greens of said first hole grouping comprises one putting green, wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green and a separate second putting green, said separate first putting green and said separate second putting green each comprising at least one cup of said at least three cups, wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green, a separate second putting green, and a separate third putting green, said separate first putting green, said separate second putting green and said separate third putting green each comprising a least one cup of said at least three cups, and wherein at least two separate putting greens of said single set of putting greens are coupled to one another.  
 	Nunez (Figures 1-12) teaches one of said single set of putting greens of said first hole grouping (See figures 1 and 6) comprises one putting green (See fig. 6), wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green and a separate second putting green (See Fig. 6), said separate first putting green and said separate second putting green each comprising at least one cup of said at least three cups (See Fig. 6) (Para. 0054, 0066) (See figure 1), wherein one of said single set of putting greens of said first hole grouping comprises a separate first putting green, a separate second putting green, and a separate third putting green (See Fig. 6), said separate first putting green, said separate second putting green, and said separate third putting green each comprising at least one cup of said at least three cups (See Fig. 6), and wherein at least two separate putting greens of said single set of putting greens are coupled to one another (See Fig. 6).
	Taniguchi (Figure 1) teaches said putting green comprising at least three cups of said at least three cups, wherein one of said single set of putting greens of said first hole grouping comprises at least three cups of said at least three cups (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Larson with one of said single set of putting greens of said first hole grouping comprises a separate first putting green, a separate second putting green, and a separate third putting green as taught by Larson as a means of simple substitution of one known element (a golf course hole comprising a putting green) for another (a golf course hole three putting greens) to obtain predictable results (a golf course hole to be played by a player to enhance skill and enjoyment) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))(Larson: Col. 3, Lines 12-18; Col. 5, Lines 54-58), and to provide the modified Larson with said putting green comprising at least three cups of said at least three cups as taught by Taniguchi as a means of providing a single putting green with 3 holes/cups to be played by a golfer (Taniguchi: Page 4, Claims 1-2).

  
	Regarding claim 23, Larson (Figures 1-3) teaches each hole grouping consists of one tee-off location, one fairway, and one cup.  
 	The modified Larson does not teach each hole grouping consists of has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1.
  	Taniguchi (Figure 1) teaches each hole grouping consists of has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with each hole grouping consists of has a ratio of cups to teeing areas of 3:1 and a ratio of cups to fairways of 3:1 as taught by Taniguchi as a means of providing a single fairway with a teeing area and putting green having three holes/cups as a means of condensing the size of a golf course to have a single fairway and a single teeing area for a hole grouping  so as to have a compact golf course (Taniguchi: Page 4, Claims 1-2; Col. 2, Lines 13-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez-Aguilera  in view of Larson.

	Regarding claim 9, Nunez (Figures 1-12) teaches a golf course for playing a game of golf consisting essentially of:3Serial No. 16/428352Atty. Dkt. No. WSPBO121PUSP Reply to Office Action of August 13, 20212018-09-02759six separate hole groupings (See fig. 1); wherein each said six separate hole grouping consists essentially of a separate tee off location (Para. 0032, 0055, 0060) (See Fig. 1, 3-4) that corresponds to a separate fairway (Para. 0041-0042), wherein said separate teeing area and said separate fairway both correspond to a separate single set of putting greens collectively having three cups (Para. 0040-0041, 0054) (See fig. 1, 6), each cup configured to receive a golf ball, wherein said separate fairways of each separate hole grouping are adjacent to and disposed between their corresponding said separate tee-off location and their corresponding said separate single set of putting greens such that a golf ball can be directed along said separate fairway from their corresponding said separate tee-off location towards any of said three cups within their corresponding said separate single set of putting greens (See Fig. 1); and wherein every said separate tee-off location of each separate hole grouping is its own indeterminate unique distance from its corresponding said separate single set of putting greens.  
	Nunez does not teach a separate single tee off location, and a separate single fairway.
 	Larson (Figures 1-3) teaches a separate single tee off location (Fig. 1, Part No. 38), and a separate single fairway (Fig. 1, Part No. 40) (Col. 3, Lines 12-18).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nunez with a separate single tee off location, and a separate single fairway as taught by Larson as a means of simple substitution of one known element (a golf course hole comprising a teeing location and fairways) for another (a golf course hole comprising a single teeing location and a single fairway) to obtain predictable results (a golf course hole to be played by a player to enhance skill and enjoyment) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))(Larson: Col. 3, Lines 12-18; Col. 5, Lines 54-58).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez-Aguilera  in view of Larson, further in view of Taniguchi.

	Regarding claim 10, the modified Nunez (Figures 1-12) teaches  one of said single sets  of putting greens of said six separate hole groupings comprises one putting green (See Fig. 1, 6), wherein one of said single sets of putting greens of said six separate hole groupings comprises a separate first putting green and a separate second putting green (See fig. 6), said separate first putting green and said separate second putting green each comprising at least one cup of said at least three cups (See fig. 6), wherein one of said single sets of putting greens of said six separate hole groupings comprises a separate first putting green, a separate second putting green, and a separate third putting green (See Fig. 6), said separate first putting green, said separate second putting green and said separate third putting each comprising at least one cup of said at least three cups (See Fig. 6), wherein one of said single sets of putting greens of said six separate hole grouping comprises at least three cups of said at least three cups and wherein at least two separate putting greens of said single sets of putting greens are coupled to one another (See Fig. 6) (Para. 0054).  
 	The modified Nunez does not teach said putting green comprising at least three cups of said at least three cups.
	Taniguchi (Figure 1) teaches said putting green comprising at least three cups of said at least three cups (Page 4, Claims 1-2).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Nunez with said putting green comprising at least three cups of said at least three cups as taught by Taniguchi as a means of providing a single putting green with 3 holes/cups to be played by a golfer (Taniguchi: Page 4, Claims 1-2).

Response to Arguments
Applicant’s arguments with respect to claims 14, 9-10, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711